Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
 

	This allowance is in response to the amendment filed 9/21/2020 and the authorization for Examiner’s amendment on 4/08/2021.  Claims 1-15, 17-20, and 22 are pending.  Claims 1, 8, and 17 were amended on 9/21/2020 and claim 16 is canceled in the Examiner’s amendment included herein.  Claims 1 (a machine), 8 (a machine), and 17 (a method) are independent. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Xianhua Kong (Reg No. 69,431) on 4/08/2021.




16. (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks filed 9/21/2020, directed to the claims entered due to the RCE filing of 10/12/2020, are persuasive.  Cole (US 8,059,530) in view of Asenjo (US 2014/0336785) does not disclose the amendment: “the apparatus being switchable from between a first mode to a second mode based on a determination that the apparatus is disposed at a choke point between the portion of the first network and the portion of the second network, the apparatus being not switchable from the first mode to the second mode based on a determination that the apparatus is not disposed at the choke point”.
An updated search was performed, see PTO-892, which found several references of relevance, particularly:
Smith et al., US 2016/0366183, discloses a system where any device may be configured to enforce a security policy if it is a choke point in a network.
Ranum et al., US 10,791,142, discloses a system for isolating network segments that have been infected with malware.  Malware is detected via network taps.
Srinivas et al., US 2020/0280490, discloses isolating a user exhibiting malicious data on a quarantine vlan. 
Ahmet et al., US 2020/0351989, discloses network access via proxies where private networks are isolated from public networks.
Swierk et al., US 10,671,765, discloses an IOT gateway locking itself down in response to detecting a physical intrusion.

McCanne, US 2003/0088696, discloses configuring a network with a choke point for traffic bandwidth management.
Yanovsky et al., US 9,426,178, discloses configuring choke points in a network with policies to protect client devices.

However, none of the newly discovered references alone or in combination with those previously cited anticipate or reasonably render obvious the combination of features required in claims 1, 8, and 17.  As such, claims 1-15, 17-20, and 22 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492